   Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 1 of 8. PageID #: 832




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA, )                 CASE NO.: 1:18-CR-22
                          )
           Plaintiff      )                  JUDGE: SOLOMON OLIVER, JR.
                          )
           vs.            )
                          )                   DEFENDANT PHILLIP DURACHINSKY’S
PHILLIP DURACHINSKY,      )                   MOTION FOR DETENTION HEARING
                          )
           Defendant      )                   ORAL HEARING REQUESTED


       Defendant Phillip Durachinsky, by and through counsel, respectfully requests that

This Honorable Court conduct a review of his pretrial detention, grant him a detention

hearing, and then release him from detention prior to trial. Defendant further requests that

any condition applied to his pretrial release not include any restriction on his use of a

computer and/or the internet for legal research and/or trial preparation, in that Defendant

does not want to be released if he is barred from the ability to research and assist in

preparing his case. Defendant has been detained since his initial arrest on January 25,

2017. Although he initially waived his Detention Hearing and agreed to detention

pending trial, pursuant to 18 U.S.C. 3164, Defendant is now entitled to an automatic

review of his detention.

     This Court Must Review Defendant’s Detention Pursuant To 18 U.S.C. 3164

       The Speedy Trial Act, pursuant to 18 U.S.C. 3164(b), require the trial of a

detained person, who is not being held in detention solely because he is awaiting trial, to

commence not later than ninety days following the beginning of such continuous

detention, excluding periods of delay enumerated in 18 U.S.C.3161(h). Failure to



                                              1
     Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 2 of 8. PageID #: 833




 commence trial of a detainee as specified in subsection (b)……..shall result in the

 automatic review by the Court of the conditions of release. No detainee, as defined in

 subsection (a), shall be held in custody pending trial after the expiration of such ninety-

 day period required for the commencement of trial. 18 U.S.C. 3164(c).

        The Act makes no mention of a motion being required on expiration of the ninety-

 day clock, instead mandating an “automatic review” by the Court to occur. Defendant

 asserts that since he is still being held in custody, and the ninety-day clock has run, This

 Court must automatically review Defendant’s detention situation.

     Calculation of Time Showing Expiration of Ninety Day Statutory Period

        The following calculations focus on three particular time periods of delay which

 are not excludable under 18 U.S.C. 3164(h), and are relevant to the ninety-day clock.

I.   Pre-indictment (at least 26 days – February 25, 2017 through March 22, 2017).

     Prior to indictment, Defendant was detained on a criminal complaint for nearly a

     year, while Defendant, represented by prior retained counsel, and the Government

     attempted to work out a plea agreement. The Government filed a sequence of six

     Motions for Extension of Time to Indict with attached Defendant waivers of Speedy

     Trial Act’s thirty-day indictment clock in 18 U.S.C. 3161(b), though not the ninety-

     day release clock in 18 U.S.C. 3164. The Government indicted Defendant on the

     final day of the deadline set forth in the final extension and waiver. However, in

     Zedner v. United States, 547 U.S. 489 (2006), the Supreme Court held that a

     defendant may not prospectively waive the application of the Act, and therefore such

     a waiver is therefore “ineffective”. Id. at 503. Further, with such a waiver, the

     defendant is not estopped from challenging the excludability under the Act. Id. at 506.



                                               2
       Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 3 of 8. PageID #: 834




          18 U.S.C 3161(h)(7) allows exclusion of time for continuances granted with

       “findings that the ends of justice served by taking such actions outweigh the best

       interest of the public and defendant in a speedy trial”, but forbids granting them when

       there is “lack of diligent preparation” by the Government attorney. However , the

       first Motion to Extend Time for Returning Indictment (ECF #6), and the order

       granting it (ECF #8) make no reference or findings related to the ninety-day clock for

       keeping the Defendant detained prior to trial. It simply requests that the deadline to

       indict be extended to March 26, 2017, and the order explicitly grants only that – a

       Rule 45(b) extension, but not an “ends of justice” continuance for a specific period of

       time.

          However, if the first extension acted as a continuance for a period tolling the

       thirty-day indictment clock so that, without another motion, the thirtieth

       nonexcludable day would occur on March 26, 2017; the final four days of the 30-day

       period would then be March 23 to March 26; but on March 23, 2017 another motion

       for extension was submitted tolling the statute. Therefore, at least 26 non excludable

       days occurred between Defendant’s initial appearance on the complaint, and his

       indictment.

 II.   Pre-Arraignment (at least 8 days – January 11, 2018 through January 18, 2018)

          Defendant was indicted on January 10, 2018, and arraigned on January 19, 2018.

       Between those events, no motion was pending or filed. Therefore, that 8-day period

       was nonexcludable.

III.   Post-Suppression Hearing (at least 73 days – January 10, 2020 through March

       22, 2020)



                                                3
Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 4 of 8. PageID #: 835




   18 U.S.C. 3161(h)(1)(H) excludes a maximum of thirty days for a period of time

when a motion is under advisement by the court. Unless the court requests additional

filings, the “under advisement “ period will normally begin on the day following the

conclusion of the hearing on the motion. United States v. Mentz, 840 F.2d 315,327

(6th Cir. 1988)

   On April 28, 2019 a Motion to Suppress was filed by Defendant (ECF #63). On

December 10, 2019 a two-day suppression hearing was concluded, and the Court

explicitly took the motion under advisement. The only other motion pending at that

time was a Motion for Bill of Particulars (ECF #54) for which oral arguments were

held at a July 18, 2018 status hearing. The Motion to Suppress was denied after 143

days had elapsed – on May 1, 2020: during which only the 30-day period from

December 11, 2019 through January 9, 2020 can be excludable for “advisement”.

On March 16, 2020, General Order No. 2020-05 was issued for this District Court in

connection with the COVID-19 pandemic. It was cautionary and did not explicitly

make “ends of justice” findings for the Speedy Trial Act. However, on March 23,

2020, the order was amended as General Order No. 2020-05-1 making an explicit

“ends of justice” finding for continuances in several situations, including vacating

trial dates for before May 1, 2020, postponing certain hearings, and suspending grand

jury proceedings. While that did not apply to the case at bar, as no trial date or

hearings were scheduled, regardless, there were no filings or tolling events between

the 30-day suppression motion advisement period and the amended General Order

issued on March 22, 2020. Therefore the 73 days from January 10, 2020 and March

22, 2020 are nonexcludable.



                                          4
   Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 5 of 8. PageID #: 836




       The above three time periods account for at least 107 nonexcludable days, which

are in excess of the 90 days required to trigger This Court’s automatic review of

Defendant’s detention pursuant to 18 U.S.C.3164.

     Circumstances Have Changed Since Defendant Waived His Detention Hearing

       As part of the Court’s review of Defendant’s detention, Defendant requests that a

Detention Hearing be held. Circumstances have changed drastically since Defendant

originally made his decision to waive his Detention Hearing on January 25, 2017, while

being represented by previous retained counsel. At that time, Defendant reasonably

believed that his case would be resolved in a relatively expeditious manner. However, it

took approximately one full year for the Government to indict him. Subsequent to

indictment and arraignment in January 2018, and as pretrial discovery has proceeded, it

became apparent that there was a significant suppression issue, that had to be addressed.

In point of fact, an extensive suppression motion was filed, and a two-day suppression

hearing held, with Defendant’s motion subsequently being denied. Due to the various types

of offenses charged in the indictment, and the volume of computer data evidence involved,

this case has turned out to be much more complex than Defendant or his initial attorney

believed possible when Defendant first waived a detention hearing. Additionally, current

undersigned counsel, who was appointed at the time of Defendant’s indictment in January

2018, quickly determined the need for a computer expert to assist in the defense of the case,

and obtained appropriation of funds to retain a very experienced computer expert witness.

Finally, during this entire period Defendant has been continuously incarcerated – at CCA

in Youngstown, Cuyahoga County Jail in Cleveland, Euclid City Jail in Euclid, and




                                            5
   Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 6 of 8. PageID #: 837




Mahoning County Jail in Youngstown pending trial. The locations of Defendant’s pretrial

incarceration have been a logistical burden with respect to attorney-client meetings.

       Under Federal law, “a detention hearing may be reopened” if certain conditions

are met. 18 U.S.C. § 3142(f). Concededly, courts have held that the “use of the word

‘may’ as opposed to ‘will,’ implies that the district court has discretion in determining

whether to grant the motion.” Carver v. Bunch, 946 F.2d 451, 453 (6th Cir. 1991). A

detention hearing may be reopened if 1) new information exists that was unknown to the

movant at the time of the hearing; and 2) the new information has a material bearing on

the issue of whether there are conditions of release that will reasonably assure a

defendant’s appearance at trial and the safety of any other person in the community. 18

U.S.C. § 3142(f)(2)(B). In other words, the new information must be of a nature that

would increase the likelihood that the defendant will appear at trial and would show that

the defendant is less likely to pose a danger to the community. In the case at bar the

second prong of the aforementioned test is inapplicable, since an original Detention

Hearing was never held, and thus, there has never been a factual finding that there is no

condition or combination of conditions that will reasonably assure the appearance of

Defendant as required, and assure the safety of any other person and the community.

       In the case at bar, two circumstances have arisen which justify the granting of

bond. First, this case has become very complicated, due to the nature of the charges and

the volume of evidence. As the complexity of this case has become apparent, Defendant

has desired to become very active in the legal and factual preparation of his defense. He

is severely handicapped by the communication logistics with his attorney. Additionally,

the vast majority of time, Defendant was incarcerated in Youngstown, Ohio – a location



                                             6
   Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 7 of 8. PageID #: 838




that involves a three-hour travel time for his attorney. Although counsel has had 23 “jail

visits” with Defendant over three-year period, in addition to conferences with him prior

and subsequent to in-court hearings, it is not an ideal situation considering the amount of

collaboration necessary for an attorney and client involved in this type of case.

       The second change in circumstance is the COVID–19 Pandemic. As this Court is

aware, due to the pandemic, in-court activities, including and especially jury trials have

been postponed and delayed. In the case at bar, this case was set for trial on February 1,

2021. As a result of the Pandemic, The Chief District Judge was forced to initially issue

an order postponing any jury trial though February 19, 2021. Subsequently, the Court

just issued an order postponing any jury trials until April 5, 2021. (See Amended General

Order 2020-08-5). As a result, Defendant, through not fault of his own, is being forced to

remain jailed in what are basically maximum-security prison conditions for at least an

additional two months.

       Had Defendant known that both of the aforementioned circumstances would have

occurred, he most certainly would not have waived his Detention Hearing back in

January 2017.

                                       Conclusion

       For all of the aforementioned reasons, Defendant respectfully requests that this

Honorable Court conduct the automatic review of Defendant’s detention by ordering a

Detention Hearing. If the Court determines that Defendant should be released pending

trial, Defendant further requests that no restrictions be placed on his ability to use a

computer or internet for the purpose of doing legal research or preparing for trial.




                                              7
   Case: 1:18-cr-00022-SO Doc #: 96 Filed: 01/18/21 8 of 8. PageID #: 839




                                               Respectfully submitted,

                                               /s/ Thomas E. Conway
                                               Thomas E. Conway (Reg. 0021183)
                                               Attorney for Defendant
                                               55 Public Square Suite 2100
                                               Cleveland, Ohio 44113
                                               (216) 210-0470 - Phone

                                               teconway@sbcglobal.net - Email


                              CERTIFICATE OF SERVICE

       I certify that the forgoing was filed electronically on January 18, 2021. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system,

and can be accessed through said system.



                                               /s/ Thomas E. Conway
                                               Thomas E. Conway
                                               Attorney for Defendant




                                               8
